Citation Nr: 1111178	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2006, a hearing was held before a Decision Review Officer (DRO).  In July 2007, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  The case was before the Board in October 2007 and in October 2008, when it was remanded for further development.  In April and July 2010, the Board sought advisory medical opinions from the Veterans Health Administration (VHA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In April 2010, the Board sought a medical advisory opinion as to whether or not the Veteran's seizure disorder was related to his service, and specifically to his headaches, dizziness and syncopal episode (in March 1967) therein.  In May 2010, Dr. J.B., after providing a detailed history of the Veteran's seizure disorder/syncopal episodes, diagnosed the Veteran with blackout spells.  In essence, Dr. J.B. opined that the evidence did not support that the Veteran had a seizure disorder, and that even if he did, it was not likely related to his military service.  Dr. J.B. further stated that the evidence suggests that the blackout spells represent syncopal episodes.  

In July 2010, the Board sought clarification as to whether the syncopal episodes reflect a chronic disability and if so whether it was at least as likely as not that such was related to the syncopal episode, and additional complaints of dizziness and headaches, noted in service.  In August 2010, Dr. J.B. indicated that any additional questions regarding the Veteran's syncopal episodes should be addressed by Medicine.  In October 2010 e-mail correspondence from Dr. J.B., it was further explained that syncope is typically evaluated by an internist, since the majority of causes are non-neurologic.  

As Dr. J.B. suggests further development in the form of a medical examination and opinion by an internist, such development is necessary.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 388 (2010) (stating that "where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information" (citing Green v. Derwinski, 1 Vet. App. 121 (1991) and Daves v. Nicholson, 21 Vet. App. 46 (2007))).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an internist to determine whether his syncopal attacks - blackout spells - reflect a chronic disability/entity manifested by such symptoms.  The Veteran's claims file (to include this remand and the medical advisory opinions provided by Dr. J.B.) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have a chronic disability/entity manifested by syncopal attacks/blackout spells?  

(b) If the answer to (a) is affirmative (i.e., if the Veteran has a chronic disability manifested by syncopal attacks/blackout spells), what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the syncopal episode, and additional complaints of dizziness and headaches, noted in service?  

The examiner must explain the rationale for all opinions.  

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

